Gilbert, J.,
concurring specially. I concur in the judgment of affirmance. The judgment setting aside a year’s support to the widow, rendered at the November, 1921, term of the court of ordinary, based upon the return of the appraisers dated October 7, 1921, appears to be void in part. A portion of the property set aside is in land which is insufficiently described. Bush v. Clemons, 161 Ga. 311 (130 S. E. 914), and authorities cited. Moreover, there was no plat of the land filed with the report of the appraisers, as required by the act of 1918 (Ga. Laws 1918, p. 122). It does not appear from the judgment that all of the land of the ‘deceased husband was set aside. This fact must appear from the judgment, and can not be proved by aliunde evidence. Bush v. Clemons, supra, and authorities cited. It is sufficient to *823say that tlie judgment is binding against the widow, since the judgment was rendered in her behalf, and she is therefore estopped from repudiating it. Hendrix v. Causey, 148 Ga. 164 (96 S. E. 180); Seeland v. Denton Realty Corporation, 148 Ga. 628 (97 S. E. 681), and authorities cited; Warner v. Hill, 153 Ga. 510 (1 a) (112 S. E. 478); Bridges v. Brady, 158 Ga. 886 (5) (124 S. E. 699); Bush v. Clemons, supra, and .authorities cited.